DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on November 12, 2021. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16, “at least outer layer” is not idiomatic English (“at least an outer layer” or similar language is suggested). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 23 is dependent upon itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 15-17, 19, 22-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,430,033 to Mitsui et al. (hereinafter Mitsui).
Claim 1
Mitsui (FIG. 1, 2, 4, 6) discloses a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises: 
a sintered porous anode body (4); 
a dielectric (5) that overlies the anode body (4); 
a solid electrolyte (6) that overlies the dielectric (5), wherein the solid electrolyte (6) includes a conductive polymer (32) having repeating units derived from an aniline monomer having the following general formula (I):


    PNG
    media_image1.png
    131
    256
    media_image1.png
    Greyscale

wherein,
R5 and R6 are independently hydrogen, alkyl, alkenyl, aryl, alkoxy, aryloxy, alkylthioalkyl, alkylaryl, arylalkyl, haloalkyl, amino, epoxy, silane, siloxane, alcohol, benzyl, carboxylate, ether, ether carboxylate, ether sulfonate, ester sulfonate, urethane, or a combination thereof (column 3 lines 43-44 and 49-52; see also column 2 lines 56-58; see also column 5 lines 60-63); and 
an external polymer coating (36) that overlies the solid electrolyte (6) and includes conductive polymer particles (column 12 lines 37-48; see also column 3 lines 20-28).
Claim 2
Mitsui discloses the solid electrolytic capacitor of claim 1, R5 and R6 are hydrogen (column 2 lines 56-58: polyaniline; column 5 lines 60-63).
Claim 3
Mitsui discloses the solid electrolytic capacitor of claim 1, wherein the solid electrolyte further includes a proton donor (column 3 line 53 to column 4 line 10, column 4 lines 15-58).
Claim 4
Mitsui discloses the solid electrolytic capacitor of claim 3, wherein the proton donor is an organic acid compound (column 4 lines 15-58).
Claim 15
Mitsui discloses the solid electrolytic capacitor of claim 1, wherein the solid electrolyte (6) contains at least one inner layer (32) that includes the conductive polymer (column 3 lines 43-44 and 49-52; see also column 2 lines 56-58; column 5 lines 60-63).
Claim 16
Mitsui discloses the solid electrolytic capacitor of claim 1, wherein the solid electrolyte (6) contains at least outer layer (34; see also column 3 lines 3-28; column 5 lines 63-67).
Claim 17
Mitsui discloses the solid electrolytic capacitor of claim 16, wherein the outer layer (34) is formed from particles that contain a thiophene polymer (column 3 lines 3-18; claims 6, 10, 12; see also claims 13, 30, 31).
Claim 19
Mitsui discloses the solid electrolytic capacitor of claim 1, wherein the conductive polymer particles in the external polymer coating (36) include a thiophene polymer (column 12 lines 38-46).
Claim 22
Mitsui discloses the solid electrolytic capacitor of claim 1, further comprising an anode lead (3) extending from the capacitor element (2; column 5 lines 30-35).
Claim 23
Mitsui discloses the solid electrolytic capacitor of claim 23, further comprising an anode termination (11) that is in electrical contact with the anode lead (3) and a cathode termination (10) that is in electrical connection with the solid electrolyte (6; column 5 lines 30-48).
Claim 24
Mitsui discloses the solid electrolytic capacitor of claim 1, further comprising a housing (12) within which the capacitor element (2) is enclosed (column 5 lines 44-48).
Claim 25
Mitsui discloses the solid electrolytic capacitor of claim 24, wherein the housing (12) is formed from a resinous material (plastic) that encapsulates the capacitor element (2; column 5 lines 44-48).
Claim 27
Mitsui discloses the solid electrolytic capacitor of claim 1, wherein the anode body (4) includes tantalum (column 2 lines 33-38; column 5 lines 34-43, lines 51-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of US Publication 2019/0062501 to Onodera et al. (hereinafter Onodera).
Claim 5
Mitsui discloses the solid electrolytic capacitor of claim 4, as shown above.
Mitsui does not expressly disclose wherein the organic acid compound has the following general formula (II):

    PNG
    media_image2.png
    181
    269
    media_image2.png
    Greyscale

wherein, 
m is an integer from 1 to 10;
M is hydrogen, an organic free radical group, an inorganic free radical group, or a combination thereof; 
X is an anion; 
R4, R5, and R6 are independently hydrogen, a hydrocarbon group or a R93Si- group, wherein R9 are each independently hydrogen or a hydrocarbon group; and 
R7 and R8 are independently a hydrocarbon group or -(R10O)q-R11, wherein q is an integer equal to 1 or more, R10 is a hydrocarbon group or a silylene group, R11 is hydrogen, hydrocarbon group, or R12 3Si-, wherein R12 are each independently a hydrocarbon group, as recited in claim 5.
Onodera (paragraph 104, 92, 102, 105, 108) teaches the claimed formula.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onodera with Mitsui to incorporate an organic acid compound as taught by Onodera in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for doping a polyaniline with a proton donor (Onodera paragraph 88) for a high performance solid electrolyte capacitor (paragraph 6), with improved solubility of a solvent (paragraph 90), allowing even the fine pores of a highly viscous conductive polymer to be impregnated (paragraph 82).
Claim 6
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 5, wherein M is an alkali metal (Onodera paragraph 104, 92, 93).
Claim 7
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 5, wherein X is SO3 (Onodera paragraph 104, 94).
Claim 8
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 5, wherein R4, R5, and R6 are each hydrogen (Onodera paragraph 105).
Claim 9
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 5, wherein R7 and R8 are independently a straight-chain or branched C1-C24 alkyl (Onodera paragraph 109).
Claim 10
Mitsui discloses the solid electrolytic capacitor of claim 1, as shown above.
Mitsui does not expressly disclose wherein the solid electrolyte further includes an external dopant, as recited in claim 10.
Onodera (paragraph 127) teaches a solid electrolyte further includes an external dopant (paragraph 127-141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onodera with Mitsui to incorporate an external dopant as taught by Onodera in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an improved conductivity and solubility in alcohol (Onodera paragraph 141) for a high performance solid electrolyte capacitor (paragraph 6).
Claim 11
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 10, wherein the external dopant is a hydroxphenolic compound having one of the following structures (III), (IV), (V), or (VI):

    PNG
    media_image3.png
    259
    281
    media_image3.png
    Greyscale
 46AVX-888 (912) 
    PNG
    media_image4.png
    126
    106
    media_image4.png
    Greyscale
 (V), or 


    PNG
    media_image5.png
    127
    346
    media_image5.png
    Greyscale

wherein, n is an integer of 0 to 5; and 
R is independently a C1-C20 alkyl, alkenyl, cycloalkyl, aryl, alkylaryl, or a combination thereof (Onodera paragraph 130-132).
Claim 12
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 10, wherein the external dopant includes methoxyphenol, ethoxyphenol, propoxyphenol, isopropoxyphenol, butyloxyphenol, isobutyloxyphenol, tert-butyloxyphenol, hydroxynaphthalene, cresol, ethylphenol, propylphenol, butylphenol, pentylphenol,1,6-naphthanediol, 2,6-naphthalenediol, 2,7-naphthalenediol, or a combination thereof (Onodera paragraph 129).
Claim 13
Mitsui discloses the solid electrolytic capacitor of claim 1, as shown above.
Mitsui does not expressly disclose wherein the solid electrolyte further includes a heat stabilizer, as recited in claim 13.
Onodera (paragraph 142) teaches wherein the solid electrolyte further includes a heat stabilizer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onodera with Mitsui to incorporate a heat stabilizer as taught by Onodera in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for improved heat resistance (Onodera paragraph 1449) for a high performance solid electrolyte capacitor (paragraph 6).
Claim 14
Mitsui with Onodera teaches the solid electrolytic capacitor of claim 13, wherein the heat stabilizer includes an organic acid (Onodera paragraph 142-144).

Claims 18, 20-21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui in view of US Patent 9,672,989 to Uher et al. (hereinafter Uher).
Claim 18
Mitsui discloses the solid electrolytic capacitor of claim 16, as shown above.
Mitsui does not expressly disclose wherein the outer layer contains a hydroxyl-functional nonionic polymer, as recited in claim 18.
Uher teaches wherein the outer layer contains a hydroxyl-functional nonionic polymer (column 13 lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uher with Mitsui to incorporate an outer layer with a hydroxyl-functional nonionic polymer as taught by Uher in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the use of a hydroxyl-functional polymer with a certain molecular weight can minimize the likelihood of chemical decomposition at high voltages (Uher column 13 lines 24-27).
Claim 20
Mitsui discloses the solid electrolytic capacitor of claim 1, as shown above.
Mitsui does not expressly disclose wherein the external polymer coating further comprises a crosslinking agent, as recited in claim 20.
Uher teaches wherein the external polymer coating further comprises a crosslinking agent (column 15 lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uher with Mitsui to incorporate a crosslinking agent as taught by Uher in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an enhanced degree of adhesion to the solid electrolyte (Uher column 15 lines 12-14). 
Claim 21
Mitsui discloses the solid electrolytic capacitor of claim 1, as shown above.
Mitsui does not expressly disclose wherein the conductive polymer particles in the external polymer coating have an average size of from about 80 to about 600 nanometers, as recited in claim 21.
Uher teaches wherein the conductive polymer particles in the external polymer coating have an average size of from about 80 to about 600 nanometers (column 15 lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uher with Mitsui to incorporate conductive polymer particles in the external polymer coating with an average size as taught by Uher in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a more mechanically robust part, with reduced ESR and leakage current with improved edge coverage (Uher column 14 line 55 to column 15 line 11).
Claim 26
Mitsui discloses the solid electrolytic capacitor of claim 24, as shown above.
Mitsui does not expressly disclose wherein the housing defines an interior cavity within which the capacitor element is positioned, wherein the interior cavity has a gaseous atmosphere, as recited in claim 26.
Uher (FIG. 1) teaches wherein the housing (122) defines an interior cavity within which the capacitor element (120) is positioned, wherein the interior cavity has a gaseous atmosphere (column 17 lines 45-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uher with Mitsui to incorporate a housing with an atmosphere as taught by Uher in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a humid atmosphere as part of the internal atmosphere of the capacitor assembly itself (Uher column 2 lines 64-66), limiting the amount of moisture suppled to the solid electrolyte of the capacitor element (column 17 line 16-21) by allowing for the capacitor element to be in a separate and distinct controlled environment (column 17 line 45 to column 18 line 5). 
Claim 28
Mitsui discloses the solid electrolytic capacitor of claim 1, wherein the capacitor element (2) further comprises a cathode coating that contains a metal layer (8) that overlies the solid electrolyte (6; column 5 lines 34-43, column 5 line 67 to column 6 line 4: silver layer and conductive adhesive layer). 
Mitsui does not expressly disclose wherein a cathode coating that contains a metal particle layer, wherein the metal particle layer includes a plurality of conductive metal particles, as recited in claim 28.
Uher teaches wherein a cathode coating that contains a metal particle layer, wherein the metal particle layer includes a plurality of conductive metal particles (column 16 lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uher with Mitsui to incorporate a metal particle layer wherein the metal particle layer includes a plurality of conductive metal particles as taught by Uher in the structure taught by Mitsui, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the use printing techniques for applying a conductive adhesive with practical and cost-saving benefits, ensuring the electrolytic capacitor element is adequately adhered (Uher column 16 line 65 to column 17 line 9).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,183,342 (hereinafter ‘342). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
	Regarding claims 1-14, ‘342 claims the subject matter of claims 1-14 in ‘342 claims 1-14.
	Regarding claims 15-16 and 18, ‘342 claims the subject matter of claims 15-16 and 18 in ‘342 claim 1.
	Regarding claims 17 and 19-28, ‘342 claims the subject matter of claims 17 and 19-28 in ‘342 claims 15-25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210265117 (see, e.g., paragraph 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848